989 F.2d 1116
UNITED STATES of America, Plaintiff-Appellee,v.William James THIGPEN, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Herman Campbell BARNETT, Jr., Defendant-Appellant.
Nos. 91-3236, 91-8082.
United States Court of Appeals,Eleventh Circuit.
April 9, 1993.

William M. Kent, Asst. Federal Public Defender, Jacksonville, FL, for Thigpen.
Mark Devereaux, U.S. Atty., Jacksonville, FL, for U.S. in No. 91-3236.
John R. Martin, Atlanta, GA, Nancy C. Rogers, Decatur, GA, for Barnett.
Michael J. O'Leary, Asst. U.S. Atty., Atlanta, GA, for U.S. in No. 91-8082.
On Appeal from the United States District Court for the Middle District of Florida;  John H. Moore, II, Judge.
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.
BY THE COURT:
A member of this court in active service having requested a poll on whether this case should be heard by the Court sitting en banc, and a majority of the judges of this court in active service having voted in favor thereof,
IT IS ORDERED that the above cause shall be heard by this court sitting en banc, together with 91-8082, United States v. Herman Campbell Barnett, Jr.
On Appeal from the United States District Court for the Northern District of Georgia;  Harold L. Murphy, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion August 18, 1992 11th Cir., 1992, 968 F.2d 1189)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor thereof,


2
IT IS ORDERED that the above cause shall be reheard by this court sitting en banc.   The previous panel opinion is hereby VACATED.